Citation Nr: 0632184	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  01-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left arm and shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

The appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, denied the veteran's claim for 
service connection for a left arm and shoulder disorder.

The Board issued a decision in March 2004 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In June 2005, the Court issued an order vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (Joint Motion).  
And in furtherance of this, the Board in turn remanded the 
case to the RO in August 2005 via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

A left shoulder or arm disorder was not present in service; 
arthritis of the left shoulder was not manifested within the 
first year after service; and there is no competent medical 
evidence of record otherwise indicating the veteran currently 
has a left arm or shoulder disorder that is attributable to 
his service in the military, including as a residual of a 
combat-related shell fragment wound.


CONCLUSION OF LAW

A left arm or shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the left shoulder may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of February 2001 and September 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through May 2006 have been obtained 
and he was provided three VA compensation examinations, 
including to obtain a nexus opinion.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires that VA provide 
content-complying VCAA notice before any initial unfavorable 
agency of original jurisdiction decision.  See, too, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 2001 - not until after sending the veteran a VCAA 
letter in February 2001.  And keep in mind, as well, the 
Board remanded this case to the RO in August 2005 partly to 
ensure compliance with the VCAA by obtaining additional 
medical records (specifically, X-ray reports) and a medical 
nexus opinion.  And after sending the veteran the September 
2005 VCAA letter to comply with the Board's remand directive, 
the RO readjudicated his claim in the June 2006 supplemental 
statement of the case (SSOC) based on additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and prior SSOC.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

Although the veteran has not received Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claim for service connection, this is 
nonprejudicial (i.e., harmless error) because the Board is 
denying his underlying service connection claim, thereby 
rendering moot any consequent concerns about the downstream 
disability rating and effective date elements.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Arthritis will be presumed to have been incurred in service 
if initially manifested to a degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A service medical record, dated August 17, 1968, shows the 
veteran was seen at a clinic where he was noted to have a 
small shell fragment wound of the right arm (in addition to 
the one in his right buttock, for which service connection 
has already been established).  A service department 
personnel record, dated August 18, 1968, discloses that he 
had been hospitalized because of wounds in action, including 
a shell wound to his left arm.  As well, a copy of an August 
19, 1968, telegram to his relatives from the service 
department relates that his injuries included a wound to his 
left arm.  When examined in July 1969 for separation from the 
military, his upper extremities were evaluated as normal.

A VA orthopedic examination was performed in May 2001.  The 
examiner's assessment included mechanical shoulder pain 
without evidence of intraarticular pathology or rotator cuff 
weakness.  X-ray examination of the left shoulder in May 2001 
showed moderate degenerative change of the acromioclavicular 
joint; the report does not mention any retained foreign 
bodies.  

One friend of the veteran provided a statement and another 
provided an affidavit.  These documents, both received in 
November 2001, are cumulatively to the effect that the 
veteran was wounded in Vietnam, that he experienced agonizing 
pain upon his return from Vietnam, that he was given 
crutches, and that he was told that the pain was due to the 
wound received in Vietnam.  Neither informant made reference 
to a particular site of the body as a location for the 
veteran's pain.  

Another VA examination was performed in April 2003.  The 
veteran reported that he sustained a wound to the left 
posterior shoulder area during service.  He indicated that 
pain for the most part went away after he quit his job as a 
roofer in 1994, and he denied problems with his left arm or 
shoulder during the previous six months.  Clinical inspection 
of his left shoulder revealed no shrapnel scars.  
No tenderness or swelling was detected either.  Left upper 
extremity strength was normal (5/5).  The examiner's 
assessment was that the shoulder appeared to be doing well 
and that there were no problems.  

In July 2003, a VA orthopedic examination was conducted.  The 
veteran verified that it was his left shoulder, not his right 
shoulder, which was hit by shrapnel.  He reported no specific 
problems related to his left shoulder.  The examiner noted 
that he could find no evidence of shrapnel injury to the left 
shoulder.  The examiner stated that, because the veteran was 
not currently complaining about his left shoulder, it was 
hard to relate any disability to a left shoulder injury in 
service.  



VA clinical records dated from October 2002 to May 2006 do 
not mention any complaints or contain any notation of left 
shoulder problems, except for a visit in June 2005 when the 
veteran reported chronic pain in his back, neck, and 
shoulders.  No pertinent clinical findings were listed and 
the examiner did not indicate the etiology of the veteran's 
shoulder complaints.  

Pursuant to a search for the report of any left shoulder x-
rays that were taken following the July 2003 VA compensation 
examination, as directed by the Joint Motion, it was learned 
that no x-rays were ordered at that time.  In addition, 
another VA compensation examination was conducted in March 
2006 to obtain a "nexus opinion," also as directed by the 
Joint Motion.  The veteran could not recall any surgery on 
his left shoulder at the time of the shrapnel wound to his 
right buttock and left shoulder in service in 1969.  He said 
his left shoulder really did not bother him to any 
significant degree until he began doing roofing work in the 
1980s.  He indicated that he stopped doing roofing work in 
1994 due to pain in his arm.  He said his hand felt tight and 
that he occasionally had pain in his left lateral deltoid.  
He denied any swelling in his shoulder, as well as any heat, 
redness, instability, or locking.  He did report, however, 
having trouble with the shoulder when lifting or pushing 
objects.  On objective physical examination, the evaluating 
physician identified a very faint 1 mm by 3 cm linear scar 
across the spine of the left scapula that was very well 
healed and very difficult to identify.  The veteran indicated 
that was where the shrapnel entered.  No other left shoulder 
abnormality was noted.  It was the examiner's opinion that it 
was less likely than not the arthritis in the veteran's left 
shoulder was related to his 1969 shrapnel injury.  And in 
discussing the basis of this medical conclusion, the VA 
examiner indicated there was no retained foreign body and 
that he did not find any evidence of any injury to the left 
shoulder joint, the deltoid muscle, or any portion of the 
rotator cuff.  He attributed the veteran's symptoms more to 
activities and occupation after service, rather than any 
injury or activity during service.  



The veteran very clearly sustained a shell fragment wound to 
his left shoulder during service, while in combat, this much 
is acknowledged.  But there is no indication that any 
treatment measures were required on the one occasion when 
the wound was observed during service.  And the only disorder 
now referable to his left shoulder is moderate degenerative 
changes (arthritis), but this condition was first shown by X-
ray more than 30 years after his separation from service, so 
well beyond the one-year presumptive period following his 
discharge.  Moreover, X-ray films do not show the presence of 
any retained shrapnel fragments, nor is there other evidence 
of joint trauma.  In fact, even the veteran himself 
acknowledges that he has no current problems with his left 
shoulder or arm (indeed, none since discontinuing his job in 
the roofing industry in 1994).  And the three VA examiners 
who found no left upper extremity disorder on objective 
physical examination corroborate this.  The most recent VA 
examiner specifically stated that it was unlikely the 
veteran's symptoms (to the extent present) were related to 
the combat shell fragment injury during service.  

Because the degenerative arthritis in the veteran's left 
shoulder was not shown within one year following his 
separation from service, service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  And the remainder of the evidence simply 
does not indicate the veteran currently has any left arm or 
left shoulder disorder as a result of any experiences in 
service, including as a residual of his combat-related shell 
fragment wound.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.")

The Board has taken note of the statements from friends that 
the veteran experienced agonizing pain from wounds received 
in service.  His friends did not identify the site of his 
pain, although a reference to his need for crutches suggests 
that the pain was not located in his left arm or shoulder.  
Moreover, the statements from his friends amount to opinions 
about medical causation.  And there is no indication from the 
record that his friends have any medical training or 
expertise.  


So, as laymen (like the veteran), they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A couple of final points worth mentioning.  It has been 
confirmed that no X-rays were taken of the veteran's left 
shoulder coincident with his July 2003 VA orthopedic 
examination - as was initially suspected and one of the 
reasons for the Court vacating the Board's prior decision.  
The veteran also has been examined to obtain the requisite 
medical nexus opinion, the other reason the Court vacated 
the Board's prior decision.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  This medical nexus opinion, 
obtained in March 2006, as mentioned, was clearly unfavorable 
to the claim.

For these reasons and bases, the claim for service connection 
for a left arm and shoulder disorder must be denied because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

The claim for service connection for a left shoulder and arm 
disorder is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


